This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1839

                                    Renee Rodgers,
                                       Relator,

                                           vs.

                              Children’s Dental Services,
                                     Respondent,

                            Department of Employment and
                               Economic Development,
                                    Respondent.

                                   Filed May 2, 2016
                                       Affirmed
                                     Jesson, Judge

                            Department of Employment and
                               Economic Development
                                  File No. 33650027

Renee Rodgers, St. Louis Park, Minnesota (pro se relator)

Children’s Dental Services, St. Louis, Missouri (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent department)

      Considered and decided by Jesson, Presiding Judge; Cleary, Chief Judge; and

Kirk, Judge.
                         UNPUBLISHED OPINION

JESSON, Judge

       In this unemployment-compensation appeal, relator argues that the Minnesota

Department of Employment and Economic Development erred by dismissing her request

for reconsideration as untimely when it was filed after the statutory period for filing that

request. Relator asserts that she was unable to participate in the telephone hearing

regarding her benefits appeal or timely file the request for reconsideration because her

cell phone had been disconnected for nonpayment and she had only limited access to the

internet. Because the department lacked authority to consider relator’s untimely request

for reconsideration, we affirm.

                                         FACTS

       Relator Renee Rodgers worked as a receptionist for Children’s Dental Services

from June 2012 until she was discharged on May 14, 2015. Her employer alleged that

she had violated company policy by leaving early, starting late, excessive absenteeism,

not staying on task, and excessive use of her cell phone.         Rodgers established an

unemployment-benefits account with the department of employment and economic

development, and the department determined that she was ineligible for unemployment

benefits because she was discharged due to employment misconduct. Rodgers appealed,

and a hearing was scheduled before an unemployment-law judge.

       On July 27, 2015, the unemployment-law judge issued a decision finding that

Rodgers had failed to participate in the hearing, which had been held on July 24, 2015,

and dismissed the appeal. The decision stated that it would become final unless a request


                                             2
for reconsideration was filed with the unemployment-law judge on or before August 17,

2015. The decision was mailed to Rodgers on July 27, with instructions that she could

request reconsideration online, by fax, or by mail.

       On August 20, 2015, Rodgers filed a request for reconsideration, asserting that she

filed for reconsideration late because she had internet access only on her cell phone; her

cell phone had been turned off; she had to obtain a loan to reconnect it; and she had no

income, so she had been unable to get to a library or workforce center to file for

reconsideration. She stated that she had missed the hearing because she had only one

telephone in her home, and her cell phone had been disconnected for nonpayment. The

unemployment-law judge found that the request for reconsideration was not timely

because it was not submitted within 20 calendar days of the mailing of the decision,

which is required by statute. The unemployment-law judge therefore dismissed the

administrative appeal. This certiorari appeal follows.

                                     DECISION

       This court may reverse or modify an unemployment-law judge’s decision “if the

substantial rights of the petitioner may have been prejudiced because the findings,

inferences, conclusion, or decision” are “unsupported by substantial evidence in view of

the entire record as submitted” or “affected by other error of law.” Minn. Stat. § 268.105,

subd. 7(d) (Supp. 2015). An agency’s decision to dismiss an appeal as untimely presents

a question of law, which this court reviews de novo. Stassen v. Loan Mountain Truck

Leasing, LLC, 814 N.W.2d 25, 29 (Minn. App. 2012).




                                             3
       By statute, “[an] unemployment law judge’s decision is final unless a request for

reconsideration is filed under subdivision 2.” Minn. Stat. § 268.105, subd. 1a(a) (2014).

Subdivision 2 of that statute provides that a party may request reconsideration of a

decision by filing a request for reconsideration “within 20 calendar days of the sending of

the unemployment law judge’s decision.” Id., subd. 2 (2014). Here, the unemployment-

law judge’s decision denying Rodgers benefits was sent on July 27, 2015; therefore, the

decision became final on August 17, 2015. See id., subd. 1a(a). She filed her request for

reconsideration on August 20, 2015, three days after the decision became final.

       The statutory time limit for appeal is “absolute and unambiguous.” Semanko v.

Dep’t of Emp’t Servs., 309 Minn. 425, 430, 244 N.W.2d 663, 666 (1976). There are no

exceptions to the time limit. Cole v. Holiday Inns, Inc., 347 N.W.2d 72, 73 (Minn. App.

1984). When an unemployment-law judge’s decision becomes final because the time for

requesting reconsideration has passed, the department has no authority to reconsider its

decision. Rowe v. Dep’t of Emp’t & Econ. Dev., 704 N.W.2d 191, 196 (Minn. App.

2005). And consequently, this court lacks jurisdiction to review that decision on the

merits. Id. “An untimely appeal from a determination must be dismissed for lack of

jurisdiction.” Stassen, 814 N.W.2d at 29. This rule applies even if the relator misses the

deadline by only one day. See, e.g., Semanko, 309 Minn. at 427, 430, 244 N.W.2d at

664, 666 (upholding dismissal of an appeal as untimely when the appeal was filed on the

eighth day of the seven-day period then in effect).

       Rodgers alleges that she was unable to obtain online access to file a request for

reconsideration. But after she did not participate in the telephone hearing, she was


                                             4
notified that she could request reconsideration online, by fax, or by mail. She failed to

use any of these methods to file a timely request for reconsideration. Further, this court

has stated that statutes designating the time for appeal from an unemployment-law

judge’s decision “must be strictly construed.” Rowe, 704 N.W.2d at 195.

      Affirmed.




                                            5